DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to applicant's communication of September 16, 2021. The rejections are stated below. Claims 1-3, 5-9, 11-12, and 23-32 are pending and have been examined.

Response to Amendment/Arguments
2. 	  Applicant’s arguments concerning 35 U.S.C. 101 have been considered but are not persuasive.   Applicant argues “The claims are not directed to an abstract idea because they integrate any alleged abstract idea into a practical application at least by: (1) improving the technological field of computer-based, electronic tax preparation, see MPEP §§ 2106.04(d)(1), 2106.05(a); and (11) reciting technically specific steps that apply or use any alleged abstract idea in a meaningful way (and are not just a drafting effort to monopolize the alleged abstract idea). see MPEP § 2106.05(e)”.  
The additional elements of a server, computing device including a memory and processor, user interface of a user computing device, memory, electronic tax return preparation system utilizing a modular system comprising a tax logic agent, explanation generation engine, nodes, natural language generator, computing device, completeness graph, and user interface controller recited in claims 1 and 10 do not integrate the judicial exception into a practical application because the additional elements do not 


Claim Interpretation
3.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  


Intended Use
See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
	Claim 1 recites “indexing the generated textual explanation to logically associate the generated textual explanation to the identity of the respective node of the completeness graph such that the generated textual explanation is identified using the identity of the respective node of the completeness graph, thereby modifying the completeness graph”. The limitation of “to logically associate the generated textual explanation to the identity of the respective node of the completeness graph such that the generated textual explanation is identified using the identity of the respective node of the completeness graph, thereby modifying the completeness graph” is intended use and not given patentable weight. 
	Claim 1 recites “identifying one or more questions to be answered for determining whether the user tax data qualifies for the tax topic to complete a tax topic qualification determination by traversing the completeness data structure with the user tax data by providing the user tax data to the nodes of the completeness graph”.  The limitation of “to complete a tax topic qualification determination by traversing the completeness data structure with the user tax data by providing the user tax data to the nodes of the completeness graph” is intended use and not given patentable weight. 

	
Nonfunctional Descriptive Material
5.	Nonfunctional descriptive material is generally not given patentable weight. See MPEP 2111.05. Any difference related merely to the meaning and information conveyed through labels (i.e., the type of the item) which does not explicitly alter or impact the steps of the method is nonfunctional descriptive material and does not patentably distinguish the claimed invention from the prior art in terms of patentability. 
The claims if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art.  For example, claim 1 states “wherein the identified variable is at least one of the respective textual questions and is associated with an identity of the respective node of the completeness graph”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of generating explanation assets for tax questions for tax return preparation without significantly more. 
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 7.
Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites: a method implemented by a server computing device including a memory and a processor, the server computing device executing an electronic tax return preparation system for generating textual explanations for tax questions to be presented on a user  display of a user computing device in communication with the server computing device over a network, the electronic tax return preparation system utilizing a modular system architecture with multiple independent computer-executable software components comprising a tax logic agent an explanation generation engine and a user interface controller, the explanation generation engine being logically coupled to the tax logic agent and the user interface controller, the electronic tax return preparation system and being stored at least partially as computer-executable instructions in the memory of the server computing device, the method comprising executing the instructions by the processor of the server computing device to cause the server computing device to perform:

tax logic agent; identifying a question associated with a variable for a textual explanation by analyzing a completeness graph data structure stored in the memory, the completeness graph data structure being represented by a completeness graph and being coded with one or more tax rules to determine whether user tax data satisfies the completeness graph thereby qualifying a

user to receive a corresponding tax deduction, the completeness graph comprising a plurality of interconnecting and logically dependent functional nodes being connected with respective arcs representing tax rules and regulations for determining a particular tax topic qualification, the plurality of interconnecting functional nodes comprising a beginning node, a plurality of intermediate nodes, and a termination node, the beginning node and the plurality of intermediate nodes representing respective textual questions required to complete a tax topic determination, and respective arcs representing respective answers to the respective textual questions, the identified variable is at least one of the respective textual questions and is associated with an identity of the respective node of the completeness graph; by executing a natural language generator of the explanation generation engine, identifying a plurality of terms corresponding to the identified question and other questions adjacent the identified question within the completeness graph by analyzing the completeness graph data structure and the identified question associated with the variable; 
automatically generating the textual explanation for the identified question using the identified plurality of the terms; indexing the generated textual explanation to logically associate the generated textual explanation to the identify of the respective completeness graph such that the generated textual explanation is identified using the identify of the respective node of the completeness graph, thereby modifying the completeness graph, by executing the tax logic agent in communication with a shared data store.
receiving the user tax data from the shared data store, the user tax data being stored in an MeF schema;
identifying one or more questions to be answered for determining whether the user tax data qualifies for the tax topic to complete a tax topic qualification determination by traversing the completeness data structure with the user tax data by providing the user tax data to the nodes of the completeness graph;
generating one or more non-binding suggestions based at least in part upon the one or more of the questions, and transmitting the one or more non-binding suggestions as an input to the user interface controller;
by executing the user interface controller in communication with the tax logic agent processing the one or more the non-binding suggestions to determine at least one question to be answered within the completeness graph;
determining whether a respective textual explanation is indexed to the at least one question corresponding to a respective node of the completeness graph; and
in response to determining that the respective textual explanation is indexed to the at least one question, generating and outputting a user interface presentation to present the at least one question and a user interface object associated with the respective textual explanation to the user through the display of the user computing device. These limitations (with the exception of italicized limitations) describe an abstract idea of Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements, e.g., a server computing device including a memory and processor, user interface of a user computing device, memory, electronic tax return preparation system utilizing a modular system comprising a tax logic agent, explanation generation engine, nodes, natural language generator, computing device, completeness graph, user interface controller are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106; see also USPTO: July 2015 Update: Subject Matter Eligibility):
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added));

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”);

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;


The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical (Step 2B: NO).
Similar arguments can be extended to other independent claim 1 and hence claim 7 is rejected on similar grounds as claim 1.

The limitations of claim 2-3, 5-6 further define the abstract idea and are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 

The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 1-3, 5-9, 11-12, and 23-32 are directed to an abstract idea. Thus, the claims 1-3, 5-9, 11-12, and 23-32 are not patent-eligible.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-3, 5-9, 11-12, and 23-32 are rejected under 35 U.S.C. 112, second paragraph or 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Means-Plus-Function
 9.	Claim 1 recites:
	“by executing the tax logic agent…”.
	“an explanation generation engine…”
	“user interface controller….”
	“executing a natural language generator….”.
	
10.	The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “configured for”, that are coupled with functional language, “acts”, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. 
These claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)